United States Court of Appeals
                                    For the Seventh Circuit
                                    Chicago, Illinois 60604


                                     September 12, 2006

                                            Before

                             Hon. Joel M. Flaum, Chief Judge

                             Hon. Richard A. Posner, Circuit Judge

                             Hon. Michael S. Kanne, Circuit Judge

No. 05-4398

LILA T. GAVIN, on behalf of herself                  Appeal from the United States District
and of all persons similarly situated,               Court for the Northern District of
      Plaintiff-Appellant,                           Illinois, Eastern Division.

         v.                                          No. 01 C 2721

AT&T CORP. and GEORGESON                             John F. Grady, Chief Judge.
SHAREHOLDER COMMUNICATIONS,
INC.,
      Defendants-Appellees,

.

                                         ORDER

       The opinion in this case issued on September 6, 2006, is amended as follows:

      Slip op. at 1, third line of opinion: the words “15 U.S.C. § 78u–4 et seq” are
deleted.

      Slip op. 2, 3d line from end of page: the words “(but in federal court, so
avoiding SLUSA)” are changed to read: “(but under federal law, so avoiding
SLUSA)”.

                                                                             SO ORDERED.